Citation Nr: 1808705	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  15-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea, to include as  secondary to service-connected post-traumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

This appeal; to the  Board of Veterans' Appeals (Board) arose from a May 2015 rating decision in  which the RO denied service connection for sleep apnea.  In June 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2017, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC continued to deny the claim (as reflected in the November 2017 supplemental SOC) and returned the matter to the Board for further consideration.

The Board has now recharacterized the claim in light of the Veteran's new contention that his sleep apnea may be secondary to his PTSD and depressive disorder (as asserted by his representative, on his behalf, in the January 2018 Informal Hearing Presentation (IHP)).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  The Virtual VA file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.

Also, this  appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

For reasons expressed below, the claim on  appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the October 2017 remand, the Board sought a medical opinion to address the relationship, if any, between the Veteran's sleep apnea and service, to include symptoms allegedly experienced therein.,  Pursuant to the remand, the Veteran underwent a VA examination in November 2017.  In providing an  etiology  opinion, the examiner acknowledged the lay statements by the Veteran and his spouse that the Veteran started snoring after his Iraq deployment, which they believe were initial manifestations of sleep apnea.  The examiner stated that d snoring does not equate to obstructive sleep apnea (OSA), that the medical standard for the diagnosis of obstructive sleep apnea is a polysomnogram, or sleep study, and that  medical diagnosis of OSA may not be rendered without this study.  The examiner thus concluded that, without a sleep study in an individual who was, at that time, 150 pounds lighter, it is impossible to retrospectively opine, with a 50 percent or greater probability, that the Veteran had sleep apnea after his deployment to Iraq, only on the basis of reported snoring and sleep breathing changes.  

The VA examiner explained the Veteran's soft tissue pharyngeal and base of tongue anatomy are the most likely source of his obstruction during sleep inspiration.  This anatomic change would be significant with the 150 pound weight gain that the Veteran had after his Army discharge.  This type of airway change in size and shape would be a considerable reason that his sleep disordered breathing could go from non-obstructive snoring to obstructive sleep apnea, as supported by the medical literature.  Thus, the Veteran's weight gain after his military service and the accompanying peripharyngeal fat accumulation/increased neck circumference would be the most significant risk factors for the development of his obstructive sleep apnea.  Therefore, when considering the entirety of the medical evidence, it is less likely than not that that this Veteran's sleep apnea was incurred during the Veteran's service, or as a result of an in-service disease, event, or injury.

In addressing service connection on a direct basis, although the examiner considered the lay statements that the Veteran experienced snoring since service, the examiner failed to consider and discuss  the Veteran's specific contention that his exposure to the fumes from burn pits, burning dust and sand in Iraq, may have caused his sleep apnea.  
 
With regard to service connection on a secondary basis, in the January 2018 IHP, the Veteran's representative, argued  that ,based on the November 2017 VA examiner's opinion and medical literature.   the Veteran's service-connected PTSD and /depression caused his obstructive sleep apnea  The representative explained the Veteran's  service-connected PTSD/depression includes a manifestation of chronic sleep impairment, which  is shown to result in obesity.  The representative cited  an article," Post-traumatic Stress Disorder and Cardiovascular Disease", published in The Open Cardiovascular Medicine Journal (2011), which states, "persons with PTSD have been reported to have an increased risk . . . obesity . . . ."  The Veteran also cited to an article from the Centers for Disease Control, which notes "insufficient sleep has been linked to the development and management of a number of chronic diseases and conditions, including . . . obesity . . . ." The Veteran also cited  WebMD article, noted to indicate t the same.  

In light of all the above, the Board finds that further medical development of this claim is warranted.  Specifically, opinions addressing whether the Veteran's sleep apnea is related to in-service exposure to fumes from burn pits in Iraq, or, if not, whether sleep apnea  was caused or is or has been aggravated by PTSD would be helpful in resolving the claim on appeal.   See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). McClendon v. Nicholson, 20 Vet. App. 79 (2006).  See also ; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain one that is adequate for the determination being made),  

To this end, the AOJ should arrange to obtain from the November 2017 examiner (or, if necessary, another appropriate physician) an addendum opinion addressinf the etiology of sleep apnea.  he AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Lexington VA Medical Center (VAMC) and that records dated through November 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since November 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly,  as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby remanded for the following action:

1.   Obtain from the Lexington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the November 2017 VA examiner  an addendum opinion addressing the etiology of the Veteran's sleep apnea.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  

Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on review of the claims file, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's sleep apnea:

(a) had its onset during service; or is otherwise medically related to active duty service, to particularly include exposure to fumes from burning pits, to include dust, and sand therein; or, if not

(b)  was caused OR  is or has been  aggravated (worsened beyond natural progression) by his service-connected PTSD and depressive disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying  (to the extent possible), the baseline level of disability prior to aggravation.  

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence, as well as the cited medical articles in the January 2018 IHP,
   
The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset, and continuity of symptoms, as well as his contention that his PTSD/depressive disorder and its associated symptoms of chronic sleep impairment and weight gain, in turn, caused his sleep apnea (a theory supported by the cited articles, according to the Veteran's representative).

With respect to the relationship between sleep apnea and service, notably, the absence of documented evidence of a diagnosis of sleep apnea and/or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or/Virtual VA (Legacy Content Manager) file(s) since the last adjudication (and all legal authority.  

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes citation to and discussion of any additional legal authority considered (38 C.F.R. § 3.310), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



